Citation Nr: 0317153	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for vaginal 
hysterectomy.  

2.  Entitlement to service connection for left shoulder 
disability, including frozen joint.

3.  Entitlement to service connection for right shoulder 
disability, including frozen joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The appellant had service in the Army National Guard from 
February 1981 to October 1985 with active duty training from 
March 1981 to August 1981.  She also had service in the Army 
National Guard from April 1991 to December 2000 with periods 
of active duty training including from June 15, 1998, to June 
18, 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  During the course of the appeal, the 
appellant moved to Arizona.  In January 2003, she testified 
at a hearing held before the undersigned at the RO in 
Phoenix, Arizona.  

At the January 2003 hearing, the appellant testified that 
bleeding symptoms that preceded her hysterectomy, which took 
place in February 1999, started in 1989 during her two weeks 
of summer camp.  She testified that she was lifting heavy 
bags and equipment at camp when the bleeding started.  She 
stated that she experienced uncontrollable heavy menstrual 
bleeding at camp, was given medication at camp and later saw 
her private physician, Peter Schwiebert, M.D.  She testified 
that he treated her for the 10 years between 1989 and 1999 
and finally referred her to another physician who performed 
the hysterectomy.  The appellant testified that she had 
searched her personnel and medical file kept by the National 
Guard in Oklahoma City, Oklahoma, but could not find any 
records about the hysterectomy or about her bleeding 
problems.  

The record currently includes two NGB Forms 22, National 
Guard Bureau Report of Separation and Record of Service.  The 
first shows service from February 23, 1981, to October 17, 
1985.  The report shows 4 years, 7 months and 14 days as the 
net service for this period and includes active duty training 
from March 9, 1981, to August 11, 1981.  The report lists 
February 22, 1987, as the terminal date of reserve/military 
service obligation.  The other NGB Form 22 shows service from 
April 22, 1991, to December 21, 2000.  The report shows 9 
years and 8 months as the net service for this period.  It 
also lists prior reserve component service of 5 years, 6 
months and 27 days.  It is unclear from these records whether 
the appellant had an additional period of National Guard 
service, which may have included periods of active duty for 
training or inactive duty for training relevant to the 
appellant's claim for service connection for vaginal 
hysterectomy.  The Board will request that the RO verify all 
periods of the appellant's service.  If it is established 
that the appellant was in the National Guard during 1989, the 
RO should document her periods of active duty for training 
and obtain all service medical records.  

The appellant is also claiming entitlement to service 
connection for bilateral shoulder disabilities.  At the 
hearing, the appellant testified that during training at in 
summer camp in June 1998 she fell from a wall and hurt both 
shoulders.  The appellant testified that she went to a 
military clinic the following day.  She also testified that 
after she got home from camp she went to Dr. Schwiebert and 
he eventually referred her to a specialist who said the fall 
caused her frozen shoulders.  The appellant testified that 
two other military personnel were with her at the time of her 
fall and that one of them wrote a statement, which she said 
she thought should be in her file.  

Review of the record shows that it includes a DD Form 261, 
Report of Investigation, Line of Duty and Misconduct Status, 
dated April 10, 1999, concerning the investigation of an 
injury reportedly sustained in June 1998 during active duty 
for training (ACDUTRA) when the appellant fell off of an 
obstacle during the night vision goggle course.  The remarks 
section of the form refers to examination of the appellant on 
July 13, 1998.  The service medical records currently in the 
appellant's file include a report of that examination by Dr. 
Schwiebert.  Further, the Board notes that the remarks 
section of the form concludes with "(See continuation)" but 
the file as it now stands does not include a continuation 
sheet, nor does it include a statement from any of the other 
military personnel listed on the report as having been 
involved in the incident.  The appellant has testified to 
repeatedly seeing Dr. Schwiebert; however, it appears the 
records on file from this physician are not complete with 
regard to the issues on appeal. 

Based on the foregoing, the Board concludes that additional 
development should be undertaken in this case to obtain the 
appellant's complete service records, including personnel 
records, medical records and complete records pertaining to 
the line of duty investigation pertaining to the appellant's 
fall during ACDUTA in June 1998.  In addition, the RO should 
request that the appellant provide authorization for release 
of Dr. Sweibert's complete clinical records, including, but 
not limited to, all treatment records dated from 1989 onward.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should attempt to verify, 
through official channels, all periods of 
the appellant's military service.  In 
this regard, the RO should ascertain 
whether the appellant had military 
service in 1989 and if so, determine the 
dates of her ACDUTRA and any inactive 
duty for training.  In any event, the RO 
should obtain and associate with the 
claims file, the appellant's complete 
service medical records, her service 
personnel records, including those 
establishing dates of periods of ACDUTRA 
and inactive duty for training, and all 
records pertaining the line of duty 
investigation concerning investigation of 
injury on June 15, 1998, including, but 
not limited to: 1) any continuation sheet 
associated with DD Form 261, Report of 
Investigation Line of Duty and Misconduct 
Status, dated "00990410" and showing 
final approval dated 8 March 2000, and 2) 
statements from any other military 
personnel involved in the incident.  The 
RO should document fully all actions 
taken to obtain the requested records.  

2.  The RO should contact the appellant 
and give her another opportunity to 
identify the names, addresses and 
approximate dates for all VA and non-VA 
health care providers from which she 
received treatment or evaluation for any 
of her claimed disabilities before, 
during or after service.  With any 
necessary authorization from the 
appellant, please obtain and associate 
with the claims file those records 
identified by the appellant.  In any 
event, with authorization from the 
appellant, please obtain and associate 
with the claims file complete clinical 
records dated from January 1989 to the 
present from Peter Schwiebert, M.D., 
Family Medicine Center, 900 Northeast 
Tenth Street, Oklahoma City, Oklahoma 
73104.  

3.  The RO should also advise the 
appellant that if possible she should 
submit statements from any witnesses to 
her June 1998 fall or other evidence 
corroborating her account of the 
incident.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Based on the additional evidence 
received, the RO should undertake any 
further development it may consider 
necessary, including the scheduling VA 
examinations, to obtain nexus opinions 
concerning the appellant's disabilities 
and any incident of service.  

5.  Thereafter, the RO should 
readjudicate entitlement to service 
connection for vaginal hysterectomy and 
entitlement to service connection for 
left and right shoulder disabilities.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the May 2002 statement of 
the case.  The appellant and her 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


